         Case 1:20-cv-09433-VSB Document 17 Filed 03/29/21 Page 1 of 2




                                                            Marchȱ26,ȱ2021ȱ
VIAȱECFȱ
Hon.ȱVernonȱS.ȱBroderick,ȱUSDJȱ
UnitedȱStatesȱDistrictȱCourtȱ
SouthernȱDistrictȱofȱNewȱYorkȱ
ThurgoodȱMarshallȱUnitedȱStatesȱCourthouseȱ                               3/29/2021
40ȱFoleyȱSquareȱ
NewȱYork,ȱNYȱ10007ȱ

               Re:ȱ   EmanuelȱPreldakajȱv.ȱTheȱMonarchȱCondominium,ȱetȱal.,ȱ
                      CaseȱNo.ȱ1:20ȬcvȬ09433ȱ(VSB)ȱ

DearȱJudgeȱBroderick:ȱ

       ThisȱfirmȱrepresentsȱtheȱDefendantsȱinȱtheȱaboveȬreferencedȱaction.ȱPursuantȱtoȱ
Sectionsȱ1.Aȱandȱ1.GȱofȱYourȱHonor’sȱIndividualȱRulesȱ&ȱPracticesȱinȱCivilȱCases,ȱweȱwriteȱtoȱ
respectfullyȱrequest,ȱonȱconsent,ȱanȱextensionȱofȱtheȱstayȱcurrentlyȱinȱeffectȱinȱtheȱaboveȬ
captionedȱaction,ȱfromȱWednesday,ȱMarchȱ31,ȱ2021ȱthroughȱFriday,ȱAprilȱ16,ȱ2021.ȱ

        Thisȱisȱtheȱfirstȱrequestȱforȱanȱextensionȱofȱtheȱstayȱofȱproceedingsȱsoȱorderedȱbyȱthisȱ
CourtȱonȱDecemberȱ22,ȱ2020.ȱSeeȱDkt.ȱ15.ȱDefendantsȱhadȱsoughtȱtheȱstay,ȱonȱconsent,ȱtoȱpermitȱ
theȱpartiesȱtoȱengageȱinȱmandatoryȱmediationȱconcerningȱtheȱclaimsȱinȱthisȱmatter,ȱasȱrequiredȱ
byȱtheȱapplicableȱcollectiveȱbargainingȱagreement.ȱSeeȱDkt.ȱ14.ȱTheȱpartiesȱparticipatedȱinȱaȱ
mediationȱsessionȱonȱWednesday,ȱMarchȱ24.ȱAlthoughȱtheȱpartiesȱdidȱnotȱfullyȱresolveȱtheirȱ
dispute,ȱtheȱsessionȱwasȱproductiveȱandȱtheȱpartiesȱjointlyȱagreedȱtoȱreconveneȱforȱaȱsecondȱ
mediationȱsession,ȱtoȱbeȱheldȱonȱTuesday,ȱAprilȱ13.ȱThereȱareȱnoȱscheduledȱhearingsȱorȱ
appearancesȱinȱthisȱmatterȱthatȱwouldȱbeȱaffectedȱbyȱtheȱrequestedȱextension.ȱ

        Accordingly,ȱandȱtoȱpermitȱtheȱpartiesȱadditionalȱtimeȱforȱtheȱpartiesȱtoȱcompleteȱtheȱ
mediationȱprocessȱandȱattemptȱresolutionȱofȱtheirȱdispute,ȱDefendantsȱrespectfullyȱrequestȱwithȱ
Plaintiff’sȱconsentȱthatȱtheȱCourtȱextendȱitsȱpriorȱstayȱofȱallȱproceedingsȱandȱanyȱpendingȱ
deadlinesȱinȱthisȱmatterȱthroughȱAprilȱ16,ȱ2021.ȱ

       WeȱgreatlyȱappreciateȱtheȱCourt’sȱtimeȱandȱattentionȱtoȱthisȱmatter.ȱ

                                                     RespectfullyȱSubmitted,ȱ

                                                     CLIFTONȱBUDDȱ&ȱDEMARIA,ȱLLPȱ
                                                     AttorneysȱforȱDefendantsȱ


                                             By:ȱȱ   StephenȱP.ȱPischlȱ                             ȱ
         Case 1:20-cv-09433-VSB Document 17 Filed 03/29/21 Page 2 of 2

C LIFTON B UDD & D E M AR IA , L LP


Hon.ȱVernonȱS.ȱBroderickȱ
Marchȱ26,ȱ2021ȱ
Pageȱ2ȱ

cc:ȱ   VIAȱECFȱ
       MCLAUGHLINȱSTERNȱ
       AttorneysȱforȱPlaintiffȱ
